  Case 17-13040-elf       Doc 59     Filed 03/26/19 Entered 03/26/19 20:47:18        Desc Main
                                     Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Kerry Green                                 CHAPTER 13
        Debtor
______________________________                     BANKRUPTCY CASE NUMBER
Kerry Green,                                       17-13040/ELF
   Movant(s)/Debtor,
v.

Nationstar Mortgage LLC as servicer for The
Bank of New York Mellon f/k/a The Bank of
New York as Trustee, in trust for the registered
holders of NAAC Reperforming Loan REMIC
Trust Certificates Series 2004-R1,
  Respondent/Creditor

  RESPONSE OF NATIONSTAR MORTGAGE LLC AS SERVICER FOR THE BANK OF
   NEW YORK MELLON F/K/A THE BANK OF NEW YORK AS TRUSTEE, IN TRUST
    FOR THE REGISTERED HOLDERS OF NAAC REPERFORMING LOAN REMIC
       TRUST CERTIFICATES SERIES 2004-R1 TO DEBTOR'S MOTION FOR
     AUTHORITY TO SELL REAL PROPERTY FREE AND CLEAR OF LIENS AND
                           ENCUMBRANCES

          Nationstar Mortgage LLC as servicer for The Bank of New York Mellon f/k/a The Bank

  of New York as Trustee, in trust for the registered holders of NAAC Reperforming Loan REMIC

  Trust Certificates Series 2004-R1 (“Mr. Cooper” or Respondent”), by and through its counsel,

  Shapiro & DeNardo, LLC, hereby responds to Debtor's Motion for Authority to Sell Real

  Property Free and Clear of Liens and Encumbrances, and in support thereof, avers as follows:

          1.     Admitted.

          2.     Admitted.

          3.     Admitted.

          4.     Denied. Respondent is without sufficient information to admit or deny the

  averment.
Case 17-13040-elf       Doc 59     Filed 03/26/19 Entered 03/26/19 20:47:18             Desc Main
                                   Document      Page 2 of 2


       5.      Upon information and belief, the averment in Paragraph 5 is admitted. By way of

further response, Exhibit “A” speaks for itself.

       6.      Upon information and belief, the averment in Paragraph 6 is admitted. By way of

further response, Exhibit “A” speaks for itself.

       7.      Denied. Respondent is without sufficient information to admit or deny the

averments.

       8.      Denied. By way of further response, Respondent is not opposed to the sale of the

property located at 4018 Parrish Street, Philadelphia, PA 19146 (the “Property”) so long as it is

paid in full. As of the date of this filing, the approximate amount necessary to pay off the loan is

$96,183.21. In the event the sale does not support satisfying the loan, Debtor would need to

apply for a short sale which would be subject to approval. Upon request, Respondent shall

provide an updated payoff at the time of closing.

       9.      Denied. Respondent is without sufficient information to admit or deny the

averments.

       10.     Denied. Respondent is without sufficient information to admit or deny the

averments.

       WHEREFORE, Mr. Cooper respectfully requests that its secured claim be paid in full.


                                                      Respectfully submitted,


Dated: March 26, 2019                                 BY:/s/ Kevin S. Frankel
                                                      Kevin S. Frankel, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
S&D File #:18-059237                                  PA BAR ID #318323
                                                      pabk@logs.com
